FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00373-CR

                                      Hector RIVERA Jr.,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000096D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
        Appellant’s brief is due September 16, 2022. He has filed a motion for a ninety-day
extension of time to file the brief. The motion is granted in part. We order appellant’s brief to
be filed no later than November 15, 2022. Counsel is cautioned that the court does not ordinarily
grant extensions of more than sixty days beyond the original due date. 4TH TEX. APP. (San
Antonio) LOC. R. 8, Notes and Comments.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court